ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-371 and DRB 13-064, concluding that ERNEST A. APONTE of ATLANTIC CITY, who was admitted to the bar of this State in 2005, should be censured for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations), Rule l:21-lA(a)(3) (failure to maintain liability insur*299anee while practicing as a professional corporation), RPC 5.4(a) (sharing legal fees with a non-lawyer), RPC 5.4(b) (forming a partnership with a non-lawyer), and RPC 5.5(a) (practicing law in a jurisdiction where doing so violates the regulation of the legal profession in that jurisdiction), and good cause appearing;
It is ORDERED that ERNEST A. APONTE is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.